           Case 1:16-cr-00265-JMF Document 12 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      16-CR-265 (JMF)
                                                                       :
PAULINE BECKHAM,                                                       :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the circumstances surrounding COVID-19, the Court will not hold the
upcoming conference in this case in person. Counsel are directed to confer and, within two
business days of this Order, submit a joint letter indicating their views on whether a conference
is necessary or if it should be adjourned (and, if so, for how long). If there is a need for a
conference, counsel should indicate their views on whether the Court can, consistent with the
Constitution, the Federal Rules of Criminal Procedure, the CARES Act, and any other applicable
law, conduct the conference by telephone or video and, if applicable, whether the Defendant
consents to appearing in that manner and/or to waiving his/her appearance altogether.

        After reviewing the parties’ joint letter, the Court will issue an order indicating whether
the conference is cancelled and addressing any other relevant deadlines and information. If a
conference is held, it will be by telephone or video, albeit perhaps at a different time. To that
end, if counsel believe that a conference would be appropriate, they should indicate in their joint
letter dates and times during the week of the currently scheduled conference that they would be
available for a telephone or video conference. In either case, counsel should review and comply
with the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: April 20, 2020                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
